Citation Nr: 0429395	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right 
foot disability, secondary to the service-connected right 
knee disability.

2.  Entitlement to service connection for a chronic low back 
disability, secondary to the service-connected right knee 
disability.

3.  Entitlement to service connection for vertigo, including 
secondary to the service-connected otitis externa.

4.  Entitlement to service connection for bilateral hearing 
loss, including secondary to the service-connected otitis 
externa.

5.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury with laxity, currently rated 
20 percent disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a chronic 
right foot disability, a chronic left knee disability, and a 
chronic low back disability, secondary to the service-
connected right knee disability; and denied a rating in 
excess of 10 percent for the service-connected right knee 
disability.  The veteran filed a notice of disagreement with 
these determinations and he was provided with a statement of 
the case in November 1996.  He filed a substantive appeal in 
December 1996.  

In a September 2003 rating decision, the RO, in relevant 
part, denied service connection for vertigo and bilateral 
hearing loss, including secondary to the service-connected 
otitis externa; granted service connection for arthritis of 
the left knee secondary to the service-connected right knee 
disability and assigned a 10 percent rating effective July 
31, 1995; granted a 20 percent rating for post-operative 
residuals of a right knee injury with laxity, effective July 
31, 1995, and a separate 10 percent rating for degenerative 
joint disease of the right knee, effective July 31, 1995.  

The veteran filed a notice of disagreement with the denials 
of service connection for vertigo and bilateral hearing loss, 
including secondary to the service-connected otitis externa 
and he was provided with a statement of the case in February 
2004.  His testimony at the personal hearing before the 
undersigned acting Veterans Law Judge at the RO in August 
2004 was accepted as his substantive appeal on these issues.  

There is no indication in the file that the veteran filed a 
notice of disagreement pertaining to the initial rating 
assigned for arthritis of the left knee.  Therefore, since 
service connection was the initial benefit sought, the Board 
finds that the grant of service connection for that 
disability is a full grant of the benefit sought on appeal.  
Consequently, the issue is no longer before the Board and 
will not be addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
signed into law in November 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

VA must ensure strict compliance with the notice provisions 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A 
review of the file reveals that the veteran has not been 
provided the notice required by VCAA with regard to his claim 
for service connection for hearing loss, including secondary 
to the service-connected otitis externa.  The letter sent to 
the veteran in June 2003 pertained to the claim for secondary 
service connection for vertigo and service connection for 
chloracne and did not discuss the evidence required to 
substantiate the claim for service connection for hearing 
loss.  

Additionally, in October 2004, a statement from the veteran 
was received and associated with the file.  The letter 
indicated that his right knee disability had become worse.  
He attached a signed release form to obtain additional 
records medical reports pertaining to this disability.  
Pursuant to the VCAA, VA has a duty to assist the veteran in 
obtaining all identified evidence necessary to substantiate 
his claim.  See 38 U.S.C.A. § 5103A).  Accordingly, an 
attempt to obtain the evidence identified by the veteran 
should be made.  

Finally, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  Here, the Board finds that opinions 
as to the existence and etiology of the veteran's claimed 
secondary disabilities is required in order the make a 
decision on the claims for secondary service connection.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  Ensure that all VCAA notice 
obligations pertaining to the claim for 
service connection for bilateral hearing 
loss, including secondary to the service-
connected otitis externa have been 
satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159.  Specifically, the veteran 
should be informed of the information and 
evidence required to substantiate the 
claim and advised of the division of 
responsibilities between him and VA in 
obtaining evidence in support of the 
claim.  He should also be requested to 
send any evidence in his possession, 
pertinent to the appeal, to VA.

2.  Contact the veteran and request the 
names and addresses of all medical care 
providers who have treated the veteran 
for a chronic right foot disability, a 
chronic low back disability, vertigo, 
bilateral hearing loss, and a right knee 
disability.  After securing any necessary 
additional releases, the RO should obtain 
these records as well as those reports 
pertaining to his right knee identified 
by the veteran in October 2004.  

3.  After all available records have been 
associated with the file, the veteran 
should be afforded an appropriate VA 
examination(s) to ascertain the existence 
and/or etiology of the claimed chronic 
right foot disability, chronic low back 
disability, vertigo, bilateral hearing 
loss and the severity of the service-
connected right knee disability.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination.  After a thorough 
examination, and a review of the record, 
the examiner(s) should respond to the 
following inquiries, as appropriate:  

a.  Does the veteran have a chronic right 
foot disability?  If such disability is 
present, is it at least as likely as not 
that the currently diagnosed right foot 
disability is proximately due to or 
aggravated by the service-connected right 
knee disability, or any incident of 
service?  

b.  Does the veteran have a chronic low 
back disability?  If such disability is 
present, is it at least as likely as not 
that the currently diagnosed back 
disability is proximately due to or 
aggravated by the service-connected right 
knee disability, or any incident of 
service?  

c.  Does the veteran have vertigo?  If 
such disability is present, is it at 
least as likely as not that the currently 
diagnosed vertigo was incurred during the 
veteran's active military service, is 
related to an incident that occurred 
during his active military service, or is 
proximately due to or aggravated by the 
service-connected otitis externa?  

d.  Does the veteran have bilateral 
hearing loss?  If such disability is 
present, is it at least as likely as not 
that the currently diagnosed hearing loss 
was incurred during the veteran's active 
military service, is related to an 
incident that occurred during his active 
military service, or is proximately due 
to or aggravated by the service-connected 
otitis externa?  

e.  The examiner should also describe the 
nature and severity of the service-
connected right knee disability.  
Specifically, the examiner should report 
the veteran's active and passive ranges 
of motion for the right knee and note the 
presence of any instability, locking or 
effusion into the joint.  The examiner 
should also describe the extent of 
functional impairment the veteran 
exhibits due to the pain or limitation of 
motion associated with the right knee.  

4.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection and the 
claims for increased ratings.  If any of 
the determinations remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and allowed an appropriate period of 
time for a response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




